Title: Report on Proceedings of Executive in Northwest Territory, 29 February 1792
From: Jefferson, Thomas
To: Washington, George


          The Secretary of state has had under examination the Records of Proceedings in the Executive department of the North-Western government from the 1st. of Aug. to the 31st. of December 1791. transmitted by the Secretary, and
          Reports to the President of the United States
          That finding nothing therein which calls for the attention or interference of the President, he has deposited them among the Records in the office of the Secretary of state.
          
            Th: Jefferson Feb. 29. 1792.
          
        